Citation Nr: 0005587	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  94-24 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  

2.  Evaluation of a left knee meniscectomy (formerly rated as 
a left knee injury with meniscectomy and arthritis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1986 to July 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

FINDINGS OF FACT

1.  Traumatic arthritis of the left knee is currently 
manifested by range of motion between 5 degrees and 110 
degrees; marked crepitation on movement; intact collateral 
and cruciate ligaments; intact reflexes, sensation and 
circulation; without evidence of joint effusion, localized 
tenderness, painful patella compression, instability or 
subluxation of the patella.  

2.  The left knee meniscectomy is asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a and 
Codes 5010, 5260, 5261 (1999).

2.  The criteria for a compensable rating for a left knee 
meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.14, 4.20, 
4.31, 4.40, 4.45, 4.59, 4.71a and Codes 5258, 5259 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his left knee injury is more 
severe than currently evaluated and that he is entitled to an 
increased disability evaluation.  

The veteran's claim for an increased rating for his service-
connected left knee disability is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

A December 1988 rating decision granted service connection 
for residuals of a left knee injury, postoperative 
meniscectomy with degenerative changes and instability.  The 
disability was rated as 20 percent disabling under diagnostic 
code 5257.  In a rating decision dated September 1989 the 
evaluation was decreased to 10 percent under diagnostic codes 
5010-5257.  A March 1995 rating decision granted a temporary 
100 percent evaluation between September 1994 and November 
1994, pursuant to 38 C.F.R. § 4.30, convalescent ratings.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

Other impairment of the knee, recurrent subluxation or 
lateral instability will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(1999).  However, there is no recent competent evidence of 
subluxation or lateral instability.  Therefore, this 
diagnostic code is not applicable.

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5260 (1999).  
Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a 0 percent evaluation; extension limited to 10 
degrees warrants a 10 percent evaluation; extension limited 
to 15 degrees warrants a 20 percent evaluation; extension 
limited to 20 degrees warrants a 30 percent evaluation; 
extension limited to 30 degrees warrants a 40 percent 
evaluation; and extension limited to 45 degrees warrants a 50 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5261 
(1999).

Where there is a question as to which of two disabilities 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1999).

I. Background

In January 1991 the veteran complained of left knee pain.  
Upon examination the range of motion was from 0 to 120 
degrees.  He was provided a brace and a walking cane.

VA outpatient treatment records dated January 1991 to 
September 1993 show that the veteran was seen for complaints 
of left knee pain.  The veteran complained of left knee pain 
in September 1992.  No redness, no swelling and no impedance 
of movement were noted.  The diagnosis was traumatic 
arthritis of the left knee.  In June 1993 the veteran's left 
knee was swollen and hot.  He had pain on the lateral side.  
The diagnosis was arthritis of the left knee.  In September 
1993 his left knee range of motion was from 8 degrees to 120 
degrees.  The left knee drawer sign was decreased.  There was 
no swelling but there was crepitation.  The diagnosis was 
traumatic arthritis of the left knee with limitation of 
motion and weakness.  

In his March 1994 Notice of Disagreement the veteran reported 
constant pain, worse with standing and weather changes.  He 
indicated that he had swelling all of the time and that on 
several occasions he had missed work because of the swelling.  

The March 1994 VA X-rays showed degenerative changes 
involving all compartments of the knee, but particularly the 
posterior aspect of the patella and adjacent femur.  
Presumptive evidence of a 1.5 cm joint mouse at the level of 
the medial intercondylar eminence was noted.  The films 
demonstrated a soft tissue prominence posterior to the knee, 
attributed to a Baker's cyst until proved otherwise.  The 
impression was significant degenerative changes of the left 
knee with presumptive evidence of 1.5-cm joint mouse, as 
well, as suspicion for a Baker's cyst.  

The VA outpatient treatment records dated March 1994 to June 
1994 showed that the veteran was seen for degenerative joint 
disease.  The May 1994 Magnetic Resonance Image (MRI) 
revealed a bucket handle tear laterally clarifying the left 
knee.  Two loose bodies were noted.  There was an 
osteochondral defect on the lateral tibial compartment and 
advanced degenerative changes.  The anterior cruciate 
ligament, posterior cruciate ligament, collateral ligaments 
and patellar tendon appeared intact.  The diagnostic 
impression was advanced degenerative joint disease.  

Between August 1994 and January 1995 the veteran was seen by 
a private physician for left knee pain.  The July 1994 X-rays 
showed advanced degenerative joint changes of the knee.  No 
detectable loose body was identified.  On the MRI, the 
anterior cruciate ligament appeared intact.  There were 
degenerative changes at the remaining menisci and prominent 
osteophyte formation.  The diagnosis was posttraumatic 
arthritis of the left knee.  

In August 1994 the veteran complained of aching pain and 
stiffness in the knee.  Examination revealed peripheral 
osteophytes and synovial thickening about the knee area.  
There was no detectable joint effusion.  There was no 
localized pain at the medial or lateral joint line.  The 
veteran had extension to within about 5 degrees of full 
extension and flexion only to 90 degrees.  There was no 
instability.  Prominent grinding and crepitation were present 
with range of motion.  Arthroplasty of the lateral 
compartment and trimming of lateral meniscal rim was 
performed in September 1994.  

At the December 1994 VA examination the veteran reported some 
slight swelling from time to time and pain which responded to 
simple medication.  The veteran did not walk with a limp.  On 
examination there was a loss of motion.  Range of motion was 
from 10 degrees to 105 degrees.  He lacked the last 10 
degrees of extension and flexed only to 105 degrees.  There 
was a well-healed lateral parapatellar incision, which was 
three inches in length and was normal in all respects.  There 
was 1/2-inch atrophy of the left quadriceps.  No effusion was 
present and ligamentous structure was intact.  

The December 1994 VA X-rays showed marked degenerative 
changes involving all three compartments of the knee.  A 
bucket-handle tear of the lateral meniscus was demonstrated.  
The medial meniscus was intact.  There appeared to be two 
loose bodies, one in the midline anteriorly in the region of 
the intercondylar notch, and the second was posteromedial.  
The diagnosis was degenerative arthritis of the left knee.  

At the January 1998 VA examination the veteran complained of 
a dull aching pain in the knee whenever he stood for 
prolonged periods of time and during weather changes.  Upon 
examination the veteran did not appear to be in acute or 
chronic distress.  He walked with a normal gait.  The left 
knee had a knobby, irregular contour and there was an old, 
healed horizontal incision over the lateral aspect of the 
joint.  Joint effusion or localized tenderness about his knee 
was not noted.  The veteran's Q-angles were normal and 
patella compression failed to elicit pain.  There was no 
evidence of any instability or subluxation of the patella and 
no localized tenderness about any of the joint spaces.  

The range of motion about the left knee was from a 5 degrees 
to 110 degrees flexion.  There was marked crepitation on 
movement.  His collateral and cruciate ligaments were intact.  
The veteran's reflexes, sensation and circulation were intact 
throughout both lower extremities.  His left knee measured 40 
centimeters in circumference.  The left quadriceps was 2 cm. 
smaller than the right.  The diagnosis pending X-rays was 
status post operative multiple surgeries, of the left knee 
with marked and severe degenerative arthritis.  

The January 1998 VA X-rays revealed tricompartmental 
degenerative changes of the knee, particularly involving the 
patello-femoral space.  There was presumptive evidence of a 
1.5-cm joint mouse adjacent to the medial intercondylar 
eminence.  There was also suspicion for a Baker's cyst.  The 
impression was significant degenerative changes of the left 
knee with presumptive evidence of a 1.5-cm joint mouse, as 
well as suspicion for a Baker's cyst.  

II.  Analysis

a.  Arthritis of the Left Knee

The VA X-rays showed significant degenerative changes.  The 
March 1994 VA MRI and the July 1994 private X-rays showed 
advanced degenerative joint disease.  It must be noted that 
the current evaluation contemplates the presence of 
degenerative changes.  Part 4, Code 5003-5010.  The current 
evaluation contemplates the presence of periarticular 
pathology productive of painful motion.  38 C.F.R. § 4.59.  
The evaluation contemplates the presence of limitation of 
extension to 10 degrees or limitation of flexion to 45 
degrees.  

In order to warrant an increased evaluation, there must be 
the actual or functional equivalent of limitation of flexion 
to 30 degrees or the actual or functional equivalent of 
limitation of extension to 15 degrees.  The examination 
reports have been relatively consistent and have established 
the veteran's range of motion, noting at which point the knee 
is functionally impaired.  The examiners have noted the 
presence of pain and functional limitation at the extremes of 
motion.  The functional range of flexion has also varied and 
has been limited by pain.  However, no examiner has 
established the actual limitation of motion or the functional 
equivalent of limitation of flexion to 30 degrees or 
extension to 15 degrees.  The functional impairment 
established by the examiners is consistent with no more than 
a 10 percent evaluation.  

The Board is aware that examiners have described the extent 
of degenerative change as severe and the degree limitation of 
motion as significant.  The Board agrees.  However, the 
evaluation is based on the actual functional impairment 
rather than a modifier as significant.  In regard to the 
degenerative changes, the rating schedule contemplates the 
presence of the degenerative change and its resultant 
functional impairment (rather than the extent of the 
degenerative change).  See Code 5003, 4.40, 4.45, and 4.59.

The current 10 percent rating contemplates pain on movement.  
See 38 C.F.R. § 4.59 (1999).  There is no evidence of 
effusion.  Although the left quadriceps is smaller than the 
right, it is smaller by only 2 cm. or 1/2 inch.  Stated 
differently, the arthritis results in limitation of function 
consistent with the minimum compensable evaluation for 
periarticular pathology productive of painful motion and no 
more.  

The pain and other symptoms reported by the veteran as well 
as the medical findings show functional impairment for which 
a 10 percent rating is appropriate.  The left knee disability 
manifestations do not approximate any applicable criteria for 
higher ratings.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.7 (1999).  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  38 U.S.C.A. 
5107(b) (West 1991); 38 C.F.R. 4.7 (1999).  An increased 
evaluation is not warranted.  

38 C.F.R. §§ 4.40, 4.45, and 4.59 are applicable in 
evaluating arthritis.  See DeLuca; Hicks v. Brown, 8 Vet. 
App. 417 (1995); Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)  Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)  More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)  Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)  Excess fatigability. 
(e)  Incoordination, impaired ability to execute skilled 
movements smoothly.
(f)  Pain on movement, swelling, deformity or atrophy of 
disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1999).

The Board has considered the regulatory guidance for 
evaluating joints.  See DeLuca.  With these factors in mind, 
the Board has reviewed the evidence to determine the extent 
of the current disability.  

The VA General Counsel has determined that a knee disability 
can be rated under Code 5257 for instability and can also be 
rated for limitation of motion, if the evidence shows that 
both types of impairment are present.  VAOPGCPREC 23-97 (July 
1, 1997).  Periarticular pathology productive of painful 
motion is entitled to the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (1999).  

The RO's evaluation of 10 percent was based on periarticular 
pathology, pain and limitation of motion.  Although the RO 
employed the use of diagnostic code 5257, it is clear from 
the rating decisions that the RO used a hyphenated code 5010-
5257.  In 1993 there was evidence of decreased drawer sign.  
On subsequent examinations the veteran's knee was stable.  
There was no evidence of instability in 1998.  The 
preponderance of the evidence shows that there is no 
instability ratable under diagnostic code 5257.  We also note 
that the RO specifically determined that the evaluation was 
based on painful motion rather than instability.

The veteran is clearly competent to report that his service-
connected symptomatology has increased in severity.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, the findings by 
the trained medical examiners outweigh the veteran's 
contentions that an increased rating is warranted.  On the 
December 1994 and the January 1998 VA examination the 
physicians considered the factors limiting knee functioning 
in accordance with 38 C.F.R. §§ 4.40, 4.45 (1999), See also 
DeLuca, noting that the veteran reported some slight swelling 
at the December 1994 examination; and a dull aching pain at 
the January 1998 VA examination.  Between January 1991 and 
January 1995 the veteran complained of left knee pain to both 
VA physicians and a private physician.  

In September 1993 his left knee range of motion was from 8 
degrees to 120 degrees.  In August 1994 the veteran's range 
of motion was between 5 degrees and 90 degrees.  At the 
December 1994 VA examination his range of left knee motion 
was from 10 to 105 degrees.  At the January 1998 VA 
examination the veteran's range of left knee motion was from 
5 degrees to 110 degrees.  A higher rating requires the 
functional equivalent of limitation of extension to 15 
degrees.  The veteran's functional limitation of extension 
was to 10 degrees.  This approximates the criteria for a 10 
percent evaluation.  The veteran's limitation of extension 
does not meet the 15 degrees criteria for a 20 percent 
evaluation.  A higher rating for requires the functional 
equivalent of limitation of flexion to 30 degrees, to warrant 
a 20 percent rating.  All of the veteran's examinations show 
that his flexion exceeded 90 degrees.  He does not 
approximate the criteria for an increased rating for 
limitation of flexion.  There was never any limitation of 
motion in any of the examinations that would require a higher 
rating under 38 C.F.R. Part 4, Codes 5260 and 5261 (1999).  

Considering the applicable regulatory factors of 38 C.F.R. 
§§ 4.40 and 4.45, the Board concludes that the veteran's 
functional impairment is consistent with the ten percent 
evaluation.  Although there was evidence that the quadriceps 
was small than the opposite side, weakness was not described 
in recent examination reports.  There is no indication from 
the veteran or the examination reports that there is the 
functional equivalent of limitation of motion greater than 
that described by the examiners.  There is no evidence of 
excess fatigability.  Although there is pain, it does not 
limit motion more than a report of limitation of extension to 
10 degrees or limitation of flexion to 90 degrees.  The 
veteran indicated that there was some difficulty squatting 
and kneeling, however his statement reflects that such 
actions could be performed.  There is no evidence of 
incoordination, in fact, the examiner noted that he walked 
with a normal gait.  The veteran himself noted that he could 
go up and down stairs without difficulty.  There has been no 
indication of more motion than normal  

Based on the objective evidence and the veteran subjective 
statements, the Board concludes that the actual limitation of 
motion and the functional equivalent of limitation of motion 
are equivalent.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.

b.  Left Knee Meniscectomy

A meniscectomy, or removal of a semilunar cartilage, will be 
rated as 10 percent disabling if the residuals are 
symptomatic; otherwise a noncompensable rating will be 
assigned.  38 C.F.R. Part 4, including § 4.31 and Code 5259 
(1999).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1999).

The RO separately evaluated the meniscectomy from the limited 
motion due to arthritis.  Examinations of the veteran's knee 
have shown limitation of motion and crepitation associated 
with limitation of motion.  However, the evidence does not 
disclose any manifestations separate from those affecting the 
knee motion.  38 C.F.R. § 4.59 (1999).  There is no separate 
symptomatology, hence, no basis to assign a compensable 
evaluation under diagnostic code 5259.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1999).  The provision 
of 38 C.F.R. § 4.14 (1999) state that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the disability in that case -
- scarring -- warranted 10 percent evaluations under three 
separate diagnostic codes, none of which provided that a 
veteran may not be rated separately for the described 
conditions.  Therefore, the conditions were to be rated 
separately under 38 C.F.R. § 4.25 unless they constituted the 
"same disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Esteban, at 261.  The critical element cited was 
"that none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id., at 262.  A 
precedent opinion of the VA General Counsel, VAOPGCPREC 23-97 
(7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban.  

c.  Scars

Superficial scars will be rated as 10 percent disabling where 
they are poorly nourished, with repeated ulceration or tender 
and painful on objective demonstration.  38 C.F.R. Part 4, 
Codes 7803, 7804 (1999).  Where these criteria are not met, a 
noncompensable rating must be assigned.  38 C.F.R. § 4.31 
(1999).  A scar may also be rated on limitation of function 
of the part affected.  38 C.F.R. Part 4, Code 7805 (1999).

The Board notes that a separate 10 percent rating is not 
warranted for the residual scar as it was not shown to be 
tender and painful, and the veteran did not report that it 
was tender and painful.  The evidence does not show the 
veteran's scar to be poorly nourished, with repeated 
ulceration; or that such scar limited the veteran's left knee 
function.  


ORDER

An increased evaluation for traumatic arthritis of the left 
knee is denied.  A compensable evaluation for a left knee 
meniscectomy is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

